$10,000,000.00
May 25, 2005

Secured Promissory Note

FOR VALUE RECEIVED, the undersigned, BRAEMAR HOUSING LIMITED PARTNERSHIP, an
Ohio limited partnership, whose address is 3103 Camden Drive, Troy, Michigan
48084 (the “Borrower”), promises to pay Ten Million Dollars and No Cents
($10,000,000.00), together with interest according to the terms of this secured
promissory note (this “Note”), to the order of TRANSAMERICA OCCIDENTAL LIFE
INSURANCE COMPANY, an Iowa corporation (together with any future holder, the
“Lender”), whose address is C/O AEGON USA Realty Advisors, Inc., 4333 Edgewood
Road, N.E., Cedar Rapids, Iowa 52499-5443. Capitalized terms used but not
defined in this Note shall have the meanings assigned to them in the Deed of
Trust, as defined in Section 12 below.

1. CONTRACT INTEREST RATE

The principal balance of this Note shall bear interest at the rate of Five and
Seventy-Two One Hundredths percent (5.72%) per annum (the “Note Rate”). Interest
shall he calculated in arrears based on a 360-day year having twelve thirty-day
months.

2. SCHEDULED PAYMENTS

2.1 PREPAYMENT OF INTEREST FOR THE MONTH OF FUNDING

Unless the funding of the loan evidenced by this Note (together with all
additional charges, advances and accruals, the “Loan”) occurs on the first day
of a calendar month, the Borrower shall prepay, on the date of the funding,
interest due from the date of the funding through and including the last day of
the calendar month in which the funding occurs.

2.2 MONTHLY PRINCIPAL AND INTEREST PAYMENTS

On the first day of July, 2005 and on the first day of each subsequent calendar
month through May, 2015, the Borrower shall pay an installment in the amount of
Fifty-Eight Thousand One Hundred Sixty-Six Dollars and Eighty-Five Cents
($58,166.85). Monthly installments of principal and interest shall be made when
due, regardless of the prior acceptance by the Lender of unscheduled payments.

2.3 FINAL PAYMENT

The Loan shall mature on the first day of June, 2015 (the “Maturity Date”), when
the Borrower shall pay its entire principal balance, together with all accrued
interest and any other amounts owed by the Borrower under this Note or under any
of the other documents entered into now or in the future in connection with the
Loan (the “Loan Documents”).

3. BALLOON PAYMENT ACKNOWLEDGMENT

The Borrower acknowledges that the scheduled monthly payments referred to in
Section 2 will not amortize fully the principal sum of this Note over its term,
resulting in a “balloon” payment at maturity. Any future agreement to extend
this Note or refinance the indebtedness it evidences may be made only by means
of a writing executed by a duly authorized officer of the Lender.



4.   APPLICATION OF MONTHLY PRINCIPAL AND INTEREST PAYMENTS

When the Lender receives a monthly principal and interest payment, the Lender
shall apply it first to interest in arrears for the previous month and then to
the amortization of the principal amount of this Note, unless other amounts are
then due under this Note or the other Loan Documents. If other amounts are due
when a regular monthly payment is received, the Lender shall apply the payment
first to accrued interest and then, at its discretion, either to those other
amounts or to principal.

5. DEFAULT INTEREST

If a Default exists (as defined in Section 9 below) the outstanding principal
balance of this Note shall, at the option of the Lender, bear interest at a rate
(the “Default Rate”) equal to the lesser of (i) eighteen percent (18%) per annum
and (ii) the maximum rate allowed by law. If interest has accrued at the Default
Rate during any period, the difference between such accrued interest and
interest which would have accrued at the Note Rate during such period shall be
payable on demand. If a court of competent jurisdiction determines that any
interest charged has exceeded the maximum rate allowed by law, the excess of the
amount collected over the legal rate of interest will be applied to the
indebtedness as a principal prepayment without premium, retroactively, as of the
date of receipt, or returned to the Borrower if the Indebtedness bas been fully
paid.

6. LATE CHARGE

Scheduled payments of principal and interest pursuant to Subsection 2.2 above
are due on the first day of each calendar month, and if not paid on or before
that date, become past due on the second day of each calendar month. If the
Lender does not receive any scheduled monthly principal and interest payment on
or before the seventeenth (17th) day of the calendar month in which it is due,
the Lender will send the Borrower written notice that a late charge equal to
four percent (4%) of the late payment has accrued. Unless the Borrower can show
that the installment was paid in full and on time, the Borrower shall pay any
such late charge on or before the tenth day of the calendar month following the
month during which the late payment was scheduled to have been received.

7. PREPAYMENT

This Note may be prepaid upon not less than sixty (60) days’ prior written
notice to the Lender. At the time of any prepayment, the Borrower shall pay all
accrued interest on the principal balance of this Note and all other sums due to
the Lender under the Loan Documents. In addition, unless the prepayment is a
“Permitted Par Prepayment” (as defined in Section 8 below), the Borrower shall
remit together with any prepayment a premium (the “Prepayment Premium Amount”)
equal to the greater of (A) one percent (1%) of the prepayment and (B) the
amount (the “Yield Protection Amount”) calculated in accordance with the next
succeeding paragraph of this Note.

The Yield Protection Amount shall be calculated as follows:

First, the Lender shall determine the annual percentage yield on U.S. Treasury
securities maturing at the end of the term of the Loan (the “Annual Treasury
Instrument Yield”). The Annual Treasury Instrument Yield shall be determined as
of ten (10) Business Days before the effective date of the prepayment. The
Lender shall base its determination of the Annual Treasury Inshument Yield on
the yield on U.S. Treasury instruments, as published in The Wall Sheet Journal
(or, if The Wall Sheet Journal is not then being published or if no such reports
are then being published in The Wall Sheet Journal as reported in another public
source of information nationally recognized for accuracy in the reporting of the
trading of governmental securities). If no such instruments mature on the exact
maturity date of this Note, the Lender shall interpolate the Annual Treasury
Inshument Yield on a shaight-line basis using the yield on the instrument whose
maturity date most closely precedes that of this Note, and the yield on the
instrument whose maturity date most closely succeeds that of this Note.

Second, the Lender shall determine the monthly payment (the “Monthly
Reinvestment Payment”), based on a 360-day year and 30-day months, which would
be payable on a hypothetical interest-only promissory note having a principal
balance equal to the prepaid amount and bearing interest at the rate (the
“Reinvestment Rate”) which, when compounded monthly, would produce a yield equal
to the Annual Treasury Instrument Yield.

Third, the Lender shall determine the hypothetical monthly interest-only payment
(based on a 360-day year and 30-day months) which would be payable on a
promissory note having a principal balance equal to the prepaid amount and
bearing interest at this Note Rate (the “Monthly Coupon Rate Payment”). Fourth,
the Lender shall determine the present value of a series of monthly payments,
each equal in amount to the amount by which the Monthly Coupon Rate Payment
exceeds the Monthly Reinvestment Payment, received on the first day of each
calendar month from and including the first day of the first full calendar month
immediately following the effective date of prepayment to and including the
Maturity Date, using the Reinvestment Rate as the discount rate.

Voluntary partial prepayments shall be permitted only in minimum amounts of Five
Hundred Thousand Dollars ($500,000).

The Prepayment Premium Amount constitutes liquidated damages to compensate the
Lender for reinvestment costs, lost opportunity costs, and the loss by the
Lender of its bargained-for investment in the Loan. The Borrower agrees that
such liquidated damages are not a penalty but are a reasonable estimate in good
faith of the actual damages sustained by the Lender as a result of such
prepayment, which actual damages are impossible to ascertain with precision.

8. PERMITTED PAR PREPAYMENTS

The Lender shall not charge a prepayment premium on certain prepayments (the
“Permitted Par Prepayments”). Permitted Par Prepayments include:



  (a)   any prepayment in full of the Loan made no more than ninety (90) days
before the Maturity Date; and  



  (b)   any prepayment made as the result of the Lender’s election to apply
insurance or condemnation proceeds to the principal balance of this Note.  

9. DEFAULT

A default on this Note (“Default”) shall exist if (a) the Lender fails to
receive any required installment of principal and interest on or before the
tenth (10th) day of the calendar month in which it is due, (b) the Borrower
fails to pay the matured balance of this Note on the Maturity Date or (c) a
“Default” exists as defined in any other Loan Document. If a Default exists and
the Lender engages counsel to collect any amount due under this Note or if the
Lender is required to protect or enforce this Note in any probate, bankruptcy or
other proceeding, then any expenses incurred by the Lender in respect of the
engagement, including the reasonable fees and reimbursable expenses of counsel
and including such costs and fees which relate to issues that are particular to
any given proceeding, shall constitute indebtedness evidenced by this Note,
shall he payable on demand, and shall bear interest at the Default Rate. Such
fees and expenses include those incurred in connection with any action against
the Borrower for a deficiency judgment after a trustee’s sale of the Real
Properly under the Deed of Trust (defined below), including all of the Lender’s
reasonable attorneys’ fees, property appraisal costs and witness fees.

The attorneys’ fees for which the Borrower shall be liable under this Section
shall be limited to the reasonable attorneys’ fees actually incurred by the
Lender.

10. ACCELERATION

If a Default exists, the Lender may, at its option, declare the unpaid principal
balance of this Note to be immediately due and payable, together with all
accrued interest on the indebtedness, all costs of collection (including
reasonable attorneys’ fees and expenses) and all other charges due and payable
by the Borrower under this Note or any other Loan Document. Nevertheless, if the
subject Default has arisen from a failure by the Borrower to make a regular
monthly payment of principal and interest, the Lender shall not accelerate the
indebtedness unless the Lender shall have given the Borrower a cure period of at
least three (3) Business Days following Notice of its intent to do so. If the
subject Default is a “Curable Nonmonetary Default” as defined in the Deed of
Trust, the Lender shall exercise its option to accelerate only by delivering
notice of acceleration to the Borrower. The Lender shall not deliver any such
notice of acceleration until (a) the Borrower has received any required notice
of the prospective Default and (b) any applicable cure period has expired.

Except as expressly described in this Section, no notice of acceleration shall
be required in order for the Lender to exercise its option to accelerate the
indebtedness in the event of Default.

11. PREPAYMENT FOLLOWING ACCELERATION

Any Default resulting in the acceleration of the indebtedness evidenced by this
Note shall be presumed to be an attempt to avoid the provisions of Section 7 of
this Note, which prohibit prepayment or condition the Lender’s obligation to
accept prepayment on the payment of a prepayment premium. Accordingly, if the
indebtedness is accelerated, any amounts tendered to repay the accelerated
indebtedness, or realized by the Lender through its remedies following
acceleration, shall be subject to the prepayment premium that would have been
applicable under Section 7 (calculated as if the prepayment had occurred on the
date of acceleration).

12. SECURITY

This Note is secured by a Deed of Trust, Security Agreement and Fixture Filing
(the “Deed of Trust”) granted by the Borrower to J. Lindsay Stradley, Jr., the
Trustee, for the benefit of the Lender, conveying the Real Property, which is
located in the City of Charlotte, Mecklenburg County, North Carolina, and
granting a security interest in certain fixtures and personal property, and by
an Absolute Assignment of Leases and Rents made by the Borrower to the Lender,
assigning the landlord’s interest in all present and future leases (the
“Leases”) of all or any portion of the Real Property encumbered by the Deed of
Trust. Reference is made to the Loan Documents for a description of the security
and rights of the Lender. This reference shall not affect the absolute and
unconditional obligation of the Borrower to repay the Loan in accordance with
its terms.

13. RECOURSE TO BORROWER

The Lender agrees that it shall not seek to enforce any monetary judgment with
respect to the indebtedness evidenced by this Note against the Borrower, the
Borrower’s general partner, Phillip I. Levin, Joseph J. Recchie, Bradley J.
Schram or Norman A. Pappas (a) except through recourse to the Property, unless
the obligation from which the judgment arises is one of the “Carveout
Obligations” defined in Section 14, and (b) except to the extent of an aggregate
of Four Million Dollars and No Cents ($4,000,000.00), unless and until the
Recourse Release Conditions have been satisfied.

14. CARVEOUT OBLIGATIONS

The “Carveout Obligations” are (a) the obligation to repay any portion of the
indebtedness evidenced by this Note that arises from any of the “Carveouts” (as
defined below), (b) the obligation to repay the entire indebtedness evidenced by
this Note, if the Lender’s exculpation of the Borrower from personal liability
under this Section has become void as set forfh below, (c) the obligation to
indemnify the Lender in respect of its actual damages suffered in connection
with any of the Carveouts, and (d) the obligation to defend and hold the Lender
harmless from and against any claims, judgments, causes of action or proceedings
arising from any of the Carveouts. The “Carveouts” are:

(i) fraud or material written misrepresentation;



  (ii)   waste of the Property (which shall include damage, destruction or
disrepair of the Real Property caused by a willful act or grossly negligent
omission of the Borrower, but shall exclude ordinary wear and tear in the
absence of gross negligence);



  (iii)   misappropriation of tenant security deposits (including proceeds of
tenant letters of credit), Insurance Proceeds or Condemnation Proceeds;



  (iv)   failure to pay property taxes, assessments or other lienable
Impositions;



  (v)   failure to pay to the Lender all Rents, income and profits (including
any rent collected more than one month in advance, or any rent for the last
month of the lease term, under any Lease in force at the time of Default), net
of reasonable and customary operating expenses, received in respect of a period
when the Loan is in Default;



  (vi)   removal &om the Real Property of fixtures or Personal Property, unless
replaced in a commercially reasonable manner;



  (vii)   the out-of-pocket expenses of enforcing the Loan Documents following.
Default, not including expenses incurred after the Borrower has agreed in
writing to transfer the Real Property to the Lender by the Lender’s choice of
either an uncontested foreclosure or delivery of a deed in lieu of foreclosure;



  (viii)   terminating or amending a Lease other than in the ordinary course of
business; and



  (ix)   any liability of the Borrower under the Environmental Indemnity
Agreement.

The Lender’s exculpation of the Borrower from personal liability for the
repayment of the Indebtedness shall be void without Notice if the Borrower
(A) voluntarily transfers or creates any voluntary lien on the Property in
violation of this Deed of Trust, or (B) files a voluntary petition for
reorganization under Title 11 of the United States Code (or under any other
present or future law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization proceedings or otherwise similarly affecting the rights of
creditors), and has not offered, prior to the filing, to enter into the Lender’s
choice of either an agreement to permit an uncontested foreclosure, or an
agreement to deliver a deed in lieu of foreclosure within sixty (60) days of the
Lender’s acceptance of the offer. After the Lender accepts such an offer,
default by the Borrower in fulfilling the terms of the accepted offer shall
trigger personal liability for the entire Indebtedness. No such offer shall be
conditioned on any payment by the Lender, on the release of any Obligor from any
Obligation, or on any other concession.

15. SEVERABILITY

If any provision of this Note is held to be invalid, illegal or unenforceable in
any respect, or operates, or would if enforced operate to invalidate this Note,
then that provision shall be deemed null and void. Nevertheless, its nullity
shall not affect the remaining provisions of this Note, which shall in no way be
affected, prejudiced or disturbed.

16. WAIVER

Except to the extent that such rights are expressly provided in this Note, the
Borrower waives demand, presentment for payment, notice of intent to accelerate,
notice of acceleration, protest, notice of protest, dishonor and of nonpayment
and any and all lack of diligence or delays in collection or enforcement of this
Note. Without affecting the liability of the Borrower under this Note, the
Lender may release any of the Property, grant any indulgence, forbearance or
extension of time for payment, or release any other person now or in the future
liable for the payment or performance of any obligation under this Note or any
of the Loan Documents.

The Borrower further (a) waives any homestead or similar exemption; (h) waives
any statute of limitation; (c) agrees that the Lender may, without impairing any
future right to insist on strict and timely compliance with the terms of this
Note, grant any number of extensions of time for the scheduled payments of any
amounts due, and may make any other accommodation with respect to the
indebtedness evidenced by this Note; (d) waives any right to require a
marshaling of assets; and (e) to the extent not prohibited by applicable law,
waives the benefit of any law or rule of law intended for its advantage or
protection as a debtor or providing for its release or discharge from liability
under this Note, excepting only the defense of full and complete payment of all
amounts due under this Note and the Loan Documents.

17. VARIATION IN PRONOUNS

All the terms and words used in this Note, regardless of the number and gender
in which they are used, shall he deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine, or
neuter, as the context or sense of this Note or any paragraph or clause herein
may require, the same as if such word had been fully and properly written in the
correct number and gender.

18. OFFSET RIGHTS

In addition to all liens upon and rights of setoff against the money,
securities, or other property of the Borrower given to the Lender by law, the
Lender shall have a lien upon and a right of setoff against all money,
securities, and other property of the Borrower, now or hereafter in possession
of or on deposit with the Lender, whether held in a general or special account
or deposit, or safe-keeping or otherwise, and, following a Default, every such
lien and right of setoff may be exercised without demand upon, or notice to the
Borrower. No lien or right of setoff shall he deemed to have been waived by any
act or conduct on the part of the Lender, or by any neglect to exercise such
right of setoff or to enforce such lien, or by any delay in so doing, and every
right of setoff and lien shall continue in full force and effect until such
right of setoff or lien is specifically waived or released by an instrument in
writing executed by the Lender.

19. COMMERCIAL LOAN

The Borrower hereby represents and warrants to the Lender that the Loan was made
for commercial or business purposes, and that the funds evidenced by this Note
will be used solely in connection with such purposes.

20. REPLACEMENT OR BIFURCATION OF NOTE

If this Note is lost or destroyed, the Borrower shall, at the Lender’s request,
execute and return to the Lender a replacement promissory note identical to this
Note, provided the Lender delivers to the Borrower an affidavit to the foregoing
effect. Upon delivery of the executed replacement Note, the Lender shall
indemnify the Borrower from and against its actual damages suffered as a result
of the existence of two Notes evidencing the same obligation. No replacement of
this Note under this Section shall result in a novation of the Borrower’s
obligations under this Note. In addition, the Lender may at its sole and
absolute discretion require that the Borrower execute and deliver two separate
promissory notes, which shall replace this Note as evidence of the Borrower’s
obligations. The two replacement notes shall, taken together, evidence the exact
obligations set forth in this Note. The replacement notes shall be independently
transferable. If this Note is so replaced, the Lender shall return this Note to
the Borrower marked to evidence its cancellation.

21. GOVERNING LAW

This Note shall he construed and enforced according to, and governed by, the
laws of North Carolina without reference to conflicts of laws provisions which,
but for this provision, would require the application of the law of any other
jurisdiction.

22. TIME OF ESSENCE

In the performance of the Borrower’s obligations under this Note, time is of the
essence.

23. NO ORAL AGREEMENTS

THIS NOTE AND ALL THE OTHER LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT OF
THE BORROWER AND THE LENDER AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE LOAN AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE BORROWER AND
THE LENDER. THERE ARE NO ORAL AGREEMENTS BETWEEN THE BORROWER AND THE LENDER THE
PROVISIONS OF THIS NOTE AND THE OTHER LOAN DOCUMENTS MAY BE AMENDED OR REVISED
ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE BORROWER AND THE LENDER.

IN WITNESS’ WHEREOF, the Borrower has caused this Note to be duly executed under
seal as of the date first above written.

BRAEMAR HOUSING LIMITED PARTNERSHIP, an Ohio limited Partnership



      By: Treybum Housing, LLC, an Ohio limited liability company, its sole
General Partner



      By: LPS Investments, L.L.C., a Michigan limited liability company, its
sole Managing Member

By: Phillip I. Levin

Phillip I. Levin, Manager

